Citation Nr: 0404638	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than April 13, 
2001 for the assignment of a 10 percent rating for 
coccyalgia.

2.  Entitlement to an increased disability rating for 
coccyalgia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

The veteran had active service from February 1953 to February 
1955.  

The veteran was granted service connection for coccyalgia in 
an April 1955 rating decision and was awarded a 
noncompensable disability rating.  

In April 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his coccyalgia.  In an October 2001 rating decision, the RO 
increased the veteran's disability rating to 10 percent, 
effective from April 13, 2001.  The veteran disagreed with 
the rating assigned and with the effective date of the 10 
percent rating and initiated this appeal.  The appeal as to 
the increased rating was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in April 
2002.  The appeal as to the effective date issue was 
perfected in April 2003.  

The veteran testified at a BVA Travel Board hearing in 
November 2003.  The transcript of the hearing is associated 
with the veteran's claims folder.

The issue of entitlement to an increased disability rating 
for coccyalgia will be addressed in the REMAND portion of 
this decision.  This appeal has been remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The earliest active claim for an increased evaluation for 
coccyalgia was received on April 13, 2001.

2.  The evidence of record indicates that it was 
ascertainable that the veteran was entitled to a compensable 
evaluation for his service-connected coccyalgia one year 
prior to April 13, 2001.


CONCLUSION OF LAW

Under governing law, the effective date of the award of a 
compensable disability evaluation for the service-connected 
coccyalgia is April 13, 2000.  38 U.S.C.A. §§ 5110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.400(o)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an effective date earlier than April 13, 
2001 for the assignment of a 10 percent rating for 
coccyalgia.

The veteran is seeking entitlement to an effective date 
earlier than April 13, 2001 for the assignment of a 
compensable rating for coccyalgia.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans' Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 2001 rating decision, and by the March 2002 and April 
2003 statements of the case (SOCs) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, a letter was sent to the veteran in April 
2001, with a copy to his representative, which specifically 
referenced the VCAA, and which informed the veteran of what 
the evidence must show to establish entitlement to an 
increased rating for coccyalgia and to merit an earlier 
effective date.  Crucially, the veteran was also informed by 
means of that letter of the evidence he was required to 
provide and that which VA would attempt to obtain on his 
behalf.  The letter explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that the veteran was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The April 2001 letter 
also included a summary of the evidence already of record and 
what VA had already done on the veteran's behalf.

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary, that was necessary to substantiate the claim, and 
it properly indicated which portion of that information and 
evidence was to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

The Board further notes that the fact that the veteran's 
claim was adjudicated by the RO in October 2001, prior to the 
expiration of the one-year period following the April 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  Cf.  Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003); Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003) [holding generally that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence].  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran was afforded VA examinations in 
August 1995 and July 2001.  The RO obtained the veteran's 
service medical records and VA outpatient treatment records.  
The veteran submitted private medical records from Dr. R.F.K.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in the April 2003 
substantive appeal that he wanted a BVA hearing, and he 
presented personal testimony before the undersigned in 
November 2003.  The transcript of that hearing is of record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent law and regulations 

Appeals-in general

Appellate review of a RO decision is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2003).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2003); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (where a veteran did not perfect an appeal by timely 
filing a substantive appeal, the RO rating decision became 
final).  By regulation this formal appeal must consist of 
either "a properly completed VA Form 1-9 . . . or 
correspondence containing the necessary information."  Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 
(2003).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3) (West 2002); Roy, 5 Vet. App. at 
555.

Effective dates - in general 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).

Effective dates - increased Ratings

Generally, the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2003).  If, however, the claim is filed within 
one year of the date that the evidence shows that an increase 
in disability has occurred, use the earliest date as of which 
an increase is factually ascertainable (not necessarily the 
date of receipt of the evidence).  38 C.F.R. § 3.400(o)(2) 
(2003).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997).  Evidence contained in the claims file showing that 
an increase was ascertainable up to one year before the claim 
was filed will be dispositive.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155 (2003).

The Court has held, in Servello v. Derwinski, 3 Vet. App. 196 
(1992), that the Board must look at all communications that 
can be interpreted as a claim for an increased rating, as 
well as all the evidence of record, and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.

Analysis

The veteran seeks an effective date earlier than April 13, 
2001 for the assignment of a compensable rating for his 
service-connected coccyalgia.  As noted in the procedural 
history set out in the INTRODUCTION above, this disability 
was rated as noncompensably disabling from February 4, 1955 
to April 13, 2001.  The RO chose the April 13, 2001 effective 
date based on a claim for an increased rating from the 
veteran which was received on that date.

Because the effective date of a grant of an increased rating 
is based in part on the date the claim was received, the 
Board must first determine that date.  38 C.F.R. 
§ 3.400(o)(1) (2003).

The date of claim for the increased disability rating

The RO assigned a 10 percent rating in October 2001.  The RO 
chose an effective date of April 13, 2001 for the 10 percent 
rating, based on the receipt on that date of the claim for an 
increased rating.  However, the veteran now contends that May 
4, 1955, February 2, 1976 or November 8, 1978 is the correct 
effective date.

The veteran was granted service connection for his coccyalgia 
in an April 1955 rating decision.  A letter from the RO dated 
May 4, 1955 informed the veteran that, if he wanted to appeal 
that decision, he must inform the RO and he would be 
furnished the appropriate forms.  No such appeal is evident 
by a review of the claim file.  A copy of the veteran's DD-
214 was received in May 1955 and a declaration of marital 
status was received in August 1956.  However, no notice of 
disagreement was received in response to the May 1955 rating 
decision.  Accordingly, that decision became final in May 
1956, one year after the decision.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2003).  

Following the May 1955 rating decision, nothing that can be 
construed as a claim for an increased rating was received 
until February 1976.  At that time, the veteran submitted a 
letter requesting copies of his records and indicating his 
intent to reopen his claim.  The RO sent copies of the 
veteran's records to him in April 1976.  In April 1981, the 
veteran filed a formal request to reopen his claim and 
enclosed a letter from his private physician, Dr. R.F.K.  In 
a May 1981 rating decision, the RO confirmed and continued 
the noncompensable rating.  In October 1981, the RO received 
medical records pertaining to a rib fracture, but there is 
nothing that can be construed as a notice of disagreement 
with the May 1981 rating decision.  Therefore, that decision 
became final in October 1982.  

In March 1987, the veteran submitted what was styled as an 
"informal" claim for an increased rating.  However, it 
appears that the evidence that was subsequently received was 
either not pertinent to the coccyalgia claim, or was a 
duplicate of evidence already of record.  The RO accordingly 
did not readjudicate the claim.  While that claim arguably 
remained open, in February 1995, the RO received another 
increased rating claim.  In an August 1995 rating decision, 
the RO continued the noncompensable rating for the veteran's 
coccyalgia.  Following the August 1995 decision, there is no 
evidence that the veteran disagreed with that decision.  
Indeed, nothing was received from the veteran until the April 
2001 claim.  Accordingly, the August 1995 decision became 
final in August 1996.

A rating decision that has become final may be attacked on 
the basis of clear and unmistakable error (CUE). 38 C.F.R. § 
3.105.  The Board has considered whether a claim of clear and 
unmistakable error (CUE) in any of the final rating decisions 
is reasonably raised by the evidence.  The Court has ruled 
that the Board is obligated to "seek out all issues [that] 
are reasonably raised from a liberal reading of the documents 
or oral testimony submitted prior to the BVA decision."  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 
127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 1271 
(Fed. Cir. 2000) (holding that VA has obligation to explore 
all legal theories, including those unknown to the veteran, 
by which he can obtain benefit sought for the same 
disability).  In the February 2002 notice of disagreement, 
the veteran simply pointed to the November 1978 report of Dr. 
R.F.K. and the conclusion of the RO in the May 1981 rating 
decision that an increase was not warranted.  No specific 
error was identified or even alluded to in the veteran's 
statement.

A CUE claim is a distinct claim, one with its genesis not in 
a statute but in a regulation.  38 C.F.R. § 3.105(a) (1995).  
A CUE claim requires "some degree of specificity as to what 
the alleged error is and, unless it is that kind of error . . 
. that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 
Vet.App. 40, 44 (1993).  In practical terms, a claim that the 
evidence was improperly weighed or that the decision was 
wrong does not constitute a § 3.105(a) CUE claim.  The Court 
has held that "[B]road-brush allegations" and "general, non-
specific claim[s] of `error'" are insufficient to satisfy the 
requirement that CUE claims be pled with "some specificity."  
Id. at 43-44.  

The Board finds that the issue of CUE has not reasonably been 
raised by the veteran, nor has such an issue been adjudicated 
by the RO.  Accordingly, the Board is without jurisdiction to 
address it here.

The Board concludes that an effective date based on any claim 
received prior to April 13, 2001 cannot be the basis for the 
award of an effective date, as those claims resulted in final 
RO rating decisions.  As described in greater detail in the 
INTRODUCTION, the RO granted an increased 10 percent rating 
in October 2001.  Based on this procedural history, the Board 
concludes that April 2001 is the earliest date of an active 
claim for an increased rating.  



Effective date of increased rating

The determination of the date of filing of a claim for an 
increased rating does not end the Board's inquiry, however.  
In general, under applicable law and regulations, the 
effective date of a claim for an increased rating is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2003).  
However, if an increase in disability occurred within one 
year prior to the date of claim, the increase is effective as 
of the date the increase was "factually ascertainable."  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400 
(o)(1)(2) (2003).

As discussed above, the earliest date on which an active 
claim was filed is April 13, 2001.  Therefore, the Board must 
review the evidence of record in order to determine whether 
an ascertainable increase in disability occurred during the 
period from April 13, 2000 to April 13, 2001, that is, 
whether the evidence establishes that the veteran's 
disability was shown to be of such severity as to meet the 
criteria for a compensable rating under Diagnostic Code 5298 
at some point during this period.

Under Diagnostic Code 5298, a 10 percent rating is indicative 
of painful residuals of a coccyx removal.  10 percent is the 
maximum rating available under that diagnostic code.  
Essentially, the critical distinction between a compensable 
disability rating and a noncompensable rating is the presence 
of pain.  

After review of all of the evidence of record, the Board 
finds that the August 1995 VA examination report contains the 
veteran's assertion that pain was a component of his 
coccyalgia.  The examiner reported the veteran's account of 
having developed very severe soreness of the coccyx as a 
result of his in-service injury, and this has persisted 
since.  The examiner however made no specific findings with 
respect to pain.  Similar complaints were also reported by 
Dr. R.F.K. in November 1978.  The veteran's May 1995 claim 
also contains his account of having suffered pain since his 
in-service accident.

Based on the veteran's testimony and his continuous 
complaints of pain, the Board finds that the evidence with 
respect to the presence of pain as a component of his 
coccyalgia prior to May 13, 2001 is at least in approximate 
balance.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds 
that it was ascertainable from the evidence of record one 
year prior to receipt of the April 2001 claim that the 
veteran was entitled to a 10 percent disability rating.  An 
effective date of April 13, 2000 is therefore warranted for a 
10 percent disability rating.  See 38 C.F.R. § 3.400(o) 
(2003).

In short, for the reasons and bases addressed above, the 
Board concludes that while the evidence supports an effective 
date for coccyalgia of April 13, 2000, one year prior to the 
current date, a preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date earlier 
than April 13, 2000 for the assignment of a compensable 
disability rating for coccyalgia.  In reaching this 
conclusion, the Board acknowledges that under 38 U.S.C.A. § 
5107(b), all doubt is to be resolved in the claimant's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  
However, with respect to the period prior to April 13, 2000, 
as the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

The Board also acknowledges the contention in the veteran's 
substantive appeal that he should receive a 40 percent 
disability rating from the date he was hospitalized for a 
stroke.  The Board notes for the reasons stated above that an 
increased rating cannot be granted prior to April 13, 2000.  
However, the Board also points out that, as his stroke is not 
a service-connected disability, his hospitalization and 
symptoms attributable to his stroke cannot be considered in 
determining the appropriate effective date or disability 
rating assigned his service connected coccyalgia.  




ORDER

An effective date of April 13, 2000 for the award of a 10 
percent disability rating for coccyalgia is granted.  An 
effective date prior to April 13, 2000 is denied.


2.  Entitlement to an increased disability rating for 
coccyalgia, currently evaluated as 10 percent disabling.

REMAND

The veteran is currently rated under Diagnostic Code 5298 
[coccyx, removal of].  The medical evidence of record shows 
that the veteran has been diagnosed with coccyalgia.  
However, an August 1995 VA examination report shows that the 
veteran also has lumbosacral radiculopathy.  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2003); Fanning v. Brown, 4 Vet. App. 225 (1993).

Moreover, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

The Board finds that the medical evidence does not adequately 
describe the symptomatology attributable to the veteran's 
coccyalgia.  Specifically, the evidence with respect to 
radicular symptomatology is in conflict, and it is unclear 
whether such symptoms, if they currently exist, are 
attributable to the veteran's coccyalgia.  For these reasons, 
the Board finds that the record does not contain sufficient 
medical evidence for VA to make a decision on the claim, and 
an additional medical evaluation and opinion is necessary to 
make a decision on the veteran's claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).

Accordingly, this issue must be remanded to the Veterans 
Benefits Administration (VBA) for the following action:

1.  The veteran should be afforded a VA 
spine examination to determine the nature 
and severity of the veteran's coccyalgia.  
The examiner is asked to review the 
veteran's medical history in conjunction 
with the examination and to specify in 
the report whether he has done so.  The 
examiner is asked to describe all 
symptomatology associated with the 
veteran's service-connected coccyalgia.  
The examiner is asked to specifically 
address whether the veteran suffers from 
radicular symptoms, and if so, whether 
such symptoms are attributable to his 
coccyalgia.  The examiner is also asked 
to distinguish to the extent possible 
between symptoms attributable to the 
veteran's coccyalgia and those 
attributable to other non-service-
connected disability, such as his 1987 
stroke.  If no such distinction is 
possible, please so state.  The claims 
file should be forwarded to the examiner.

2.  VBA should then readjudicate the 
claim.  If the claim remains denied, VBA 
should issue a supplemental statement of 
the case.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



